Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 filed 01/25/19 Page|D.l Page 1 of 13

FlLED - GR

January 25, 2019 1:14 PM
CLERK OF COuRT

UNITED sTATES DISTRICT cOURT U.S. DlsTRlcT couRT
FOR THE wESTERN DISTRICT OF mCHIGAN QEENS:LZLZEM »G\\,Y,`

CLARENCE OTWORTH,
Plaintiff,
v.

FIFTH TH]RD BANK,
An Ohio corporation,

PAUL ALLEN BD(LER,
An individual,

F.E. TRONCONE,
An individual,

P. BRIAN MOORE,
An individual,

PHILLIP C. BODLE,
An individual,

BARBARA A. IBOLD,
An individual,

JONATHAN MEADE,
An individual,

VILLAGE OF LAKEWOOD CLUB,
Unincorporated organization,

DALTON TOWNSHIP,
Unincorporated organization

WILLIAMS AND HUGHES,
Law finn in Muskegon, Michigan,

SHON ANNE COOK,
Attomey in Whitehall, Michigan,

MUSKEGON COUNTY,
Local Govemment,

BOARD OF SUPERVISORS,
Civil Administrative Unit,

SOUTHERN DIVISION

1 :1 9-cv-55
Case N°- Robert J. Jonker
. _ o Chief U.S. District Judge
Clvll Actlon
Hon.

 

United States District Court Judge

JURY TRIAL DEMANDED

Page 1

Case 1:19-cv-00055-PLI\/|-RSK' ECF No. 1 filed 01/25/19 Page|D.Z Page 2 of 13

BOARD OF COMMISSIONERS,
Civil Administrative Unit,

WILLIAM DUNCAN SCHUET]`E,
Former Michigan Attomey General,

D.J. HILSON,
Muskegon County Prosecutor,

TAMMY STEPHENSON
Dalton Township Treasurer

LISA SWANSON
Lakewood Club Treasurer

LORI K. HAYES
Dalton Township Clerk

Defendants.

 

COMPLAINT
l. Plaintiff Clarence Otworth complains against Defendants Fiith Third Bank; Paul Allen Bixler; F.E.
Troncone; P. Brian Moore; Phillip C. Bodle; Barbara A. Ibold; Jonathan Meade; The Village of Lakewood
Club; Dalton Township; Williams and Hughes Law Firm; Shon Anne Cook; Muskegon County; Muskegon
County Board of Supervisors; Muskegon County Board of Commissioners; William Duncan Schuette; D.J.
Hilson; Tammy Stephenson; Lisa Swanson, and Lori K. Hayes, as follows:

JURISDICTIONAL ALLEGATIONS

2. Jurisdiction in this case is based on the Court’s federal question jurisdiction, 28 U.S.C. Section
1331, which provides that “[t]he district courts shall have original jurisdiction of all civil actions arising
under the Constitution, laws, or treaties of the United States.”
3. Jurisdiction in this case is also based on diversity of citizenship and the amount in controversy.
PlaintiffClarence Otworth is a citizen of the State ofMichigan. Defendant Fiith Third Bank is a corporation
incorporated under the laws of the State of Ohio having its principal place of business in the State of Ohio.
Defendant Paul Allen Bixler is a citizen of the State of Ohio. Defendant F.E. Troncone is a citizen of the

State of Ohio. Defendant P. Brian Moore is a citizen of the State of Ohio. Defeth Phillip C. Bodle is a

Page2

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 filed 01/25/19 Page|D.3 Page 3 of 13

citizen of the State of Ohio. Defendant Barbara A. Ibold is a citizen of the State of Ohio. Defendant
Jonathan Meade is a citizen of the State of Ohio. Defendant Lakewood Club is an unincorporated Village
in the State of Michigan. Defendant Dalton Township is an unincorporated Township in the State of
Michigan. Defendant Williams & Hughes is an incorporated Law Firm in the State of Michigan. Defendant
Shon Anne Cook is a citizen of the State of Michigan. Defendant Muskegon County is a county government
in the State of Michigan. Defendant Muskegon County Board of Supervisors is a unit of local government
in the State of Michigan. Defendant Muskegon County Board of Commissioners is a unit of local
government in the State of Michigan. Defendant William Duncan Schuette is a citizen of the State of
Michigan. Defendant D.J. Hilson is a citizen of the State of Michigan. Defendant Tammy Stephenson is a
citizen of the State of Michigan. Defendant Lisa Swanson is a citizen of the State of Michigan. Defendant
Lori K. Hayes is a citizen of the State of Michigan.

PARTIES
4. Plaintiff Clarence Otworth (hereaiter “Otwolth”) lives in the Village of Lakewood Club, Dalton
Township, Muskegon County, Michigan, on the 7 lots that his father purchased from his nephew Jim
Otwoith for $200 on September 05, 1950, and gave to him for his 12th birthday. His address is 187 East
Daniels Road, Twin Lake, Michigan 49457. Telephone: (231) 292-1205.
5. Defendant Fitth Third Bank (hereaiter “Bank”) is an incorporated Bank in Ohio, an agent ofDalton
Township and the Village ofLakewood Club in Michigan, and it is Otworth’s mortgage lender. The address
of their corporate headquarters is Fiith Third Bank, Fifth Third Center 38 Fountain Square, Cincinnati, Ohio
45263. Telephone: (800) 972-3030.
6. Defendant Paul Allen Bixler (hereaher “Bixler”) is a Vice President of Fii’ch Third Bank, and an
agent of Dalton Township and the Village of Lakewood Club in Michigan. His only known address is his
place of employment Fitth Third Bank, Fiith Third Center 38 Fountain Square, Cincinnati, Ohio 45263.

Telephone: (800) 972-3030.

Page3

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 filed 01/25/19 Page|D.4 Page 4 of 13

7. Defendant F.E. Troncone (hereafter “Troncone”) is a Vice President of Fifth Third Bank, and an
agent of Dalton Township and the Village of Lakewood Club in Michigan. His only known address is his
place of employment Fifth Third Bank, Fiith Third Center 38 Fountain Square, Cincinnati, Ohio 45263.
8. Defendant P. Brian Moore (hereafter “Moore”) is a Vice President of Fifth Third Bank, and an
agent of Dalton Township and the Village of Lakewood Club in Michigan. His only known address is his
place of employment: Fifth Third Bank, Fiith Third Center 38 Fountain Square, Cincinnati, Ohio 45263.
Telephone: (800) 972-3030.

9. Defendant Phillip C. Bodle (hereafter “Bodle”) is a Vice President of Fiith Third Bank, and an
agent of Dalton Township and the Village of Lakewood Club in Michigan. His only known address is his
place of employment Fifch Third Bank, Fifth Third Center 38 Fountain Square, Cincinnati, Ohio 45263.
Telephone: (800) 972-3030.

10. Defendant Barbara A. Ibold (hereaiter “Ibold”) is a Vice President of Fifth Third Bank, and an
agent of Dalton Township and the Village of Lakewood Club in Michigan. Her only known address is her
place of employment Fifth Third Bank, Fifth Third Center 38 Fountain Square, Cincinnati, Ohio 45263.
Telephone: (800) 972-3030.

11. Defendant Jonathan Meade (hereafter “Meade”) is a Vice President of Fifth Third Bank, and an
agent of Dalton Township and the Village of Lakewood Club in Michigan. His only known address is his
place of employment Fifth Third Bank, Fifth Third Center 38 Fountain Square, Cincinnati, Ohio 45263.
Telephone: (800) 972-3030.

12. Defendant Village of Lakewood Club (hereafter “Lakewood”) is an unincorporated
ongoing criminal organization that has been successfully pretending to be incorporated since June 28, 1967,
so it could enact zoning ordinances, extort a village property tax, collect a share of Michigan’s tax revenue,
and provide themselves with a lucrative income. The address is: Village of Lakewood Club, 6681
Automobile Road, Twin Lake, MI 49457. Telephone: (231) 894-9008.

13. Defendant Dalton Township (hereaiter “Dalton”) is an unincorporated ongoing criminal

organization that has been successfully pretending to be incorporated since 1867, so it could enact zoning

Page4

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 filed 01/25/19 Page|D.B Page 5 of 13

ordinances, levy a township property tax, collect a share of Michigan’s tax revenue, and provide themselves
with a lucrative income. The address is Dalton Township Hall, 1616 East Riley Thompson Road,
Muskegon, Michigan 49445. Telephone: (231) 766-3043.

14. Defendant Williams and Hughes (hereatter “Firm”) was originally the law firm of Williams,
Hughes & Cook, and successfully represented the unincorporated ongoing criminal organization of the
Village of Lakewood Club for years by declaring under penalty of perjury that it was incorporated. The
address is: 120 West Apple Avenue, Muskegon, Michigan 49440. Telephone: (231) 728-11 l 1.

15. Defendant Shon Anne Cook (herealter “Cook”) a former partner in the law firm of Williarns,
Hughes & Cook, who repeatedly committed perjury to the detriment of Otworth and hundreds of others by
declaring Lakewood to be an incorporated village. Her address is: Shon Cook Law, 120 East Slocum
Street, Whitehall, Michigan 49461. Telephone: (231) 894-0909.

16. Defendant Muskegon County (herealter “County”) is a County in Westem Michigan. The address
is Muskegon County, 990 Terrace Street, Muskegon, Michigan 49442. Telephone: (231) 734-6221.

17. Defendant Muskegon County Board of Supervisors (hereatter “Supervisors”) is a civil
administrative unit of local government in Muskegon, Michigan. The address is: Muskegon County Board
of Supervisors, 990 Terrace Street, Muskegon, Michigan 49442. Telephone: (231) 734-6221.

18. Defendant Muskegon County Board of Commissioners (hereaiter “Commissioners”) is a civil
administrative unit of local government in Muskegon, Michigan. The address is: Muskegon County Board
of Commissioners, 990 Terrace Street, Muskegon, Michigan 49442. Telephone: (231) 734-6221.

19. Defendant William Duncan “Bill” Schuette (hereaiter “Schuette”) was once the Attomey General
of Michigan. His last known address is: Michigan Department Attomey General, G. Mennen Williams
building 7th Floor, 525 West Ottawa Street, P.O. Box 30212, lansing, Michigan 48933. Telephone: (577)
373-1110.

20. Defendant D.J. Hilson (herieafter “Hilson”) is the Muskegon County Prosecutor. His address is:
The Muskegon County Prosecutors Offlce, 990 Terrace Street, 5dl floor, Muskegon, Michigan 49442.

Telephone: (231) 724-6435.

PageS

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 fi|ed 01/25/19 Page|D.€ Page 6 of 13

21 . Defendant Tammy Stephenson (hereafter “Stephenson”) is the Treasurer of Dalton Township. Her
address is Dalton Township Hall, 1616 East Riley Thompson Road, Muskegon, Michigan 49445.
Telephone: (231) 766-3043.
22. Defendant Lisa Swanson (hereafter “Swanson”) is the Treasurer of the Village of Lakewood Club.
Her address is: 6681 Automobile Road, Twin Lake, MI 49457. Telephone: (231) 894-9008.
23. Defendant Lori K. Hayes (hereafter “Hayes”) is the Dalton Township FOIA Coordinator and
Deputy Clerk. Her Address is: Dalton Township Hall, 1616 East Riley Thompson Road, Muskegon,
Michigan 49445. Telephone: (231) 766-3043.

FACTS
24. Defendant Dalton is an unincorporated ongoing criminal organization that has committed over 35
crimes - 27 federal crimes and 8 state crimes - within a 10-year period - by pretending to be incorporated
25, Defendant Lakewood is an unincorporated ongoing criminal organization that has committed over
35 crimes - 27 federal crimes and 8 state crimes - within a 10-year period - by pretending to be incorporated
26. Dalton and Lakewood are unincorporated ongoing criminal organizations pretending to be
incorporated Michigan Municipalities so they can enact zoning ordinances, extort village and township
property taxes, and receive a share of Michigan’s tax revenue.
27. The successful premediated fraudulent incorporation frauds of Dalton and Lakewood are violations
of Michigan Constitution, the Home Rule Village Act, Public Act 278 of 1909, and the Racketeer
Influenced and Organization Act (commonly referred to as RICO ACT or RICO) which is a United States
federal law that provides for extended criminal penalties and a civil cause of action for acts performed as
part of an ongoing criminal organization.
28. Defendants Dalton and Lakewood have committed such unlawful acts against Otworth, and the
other citizens of Dalton, as pretending to be incorporated which is ii'aud, mail fraud, conspiracy, extortion,
perjury, embezzlement of village funds, and racketeering
29. Defendant Bank can be charged with racketeering because it is an agent of the ongoing criminal

organizations of Dalton and Lakewood. It collected unlawful debts from Otworth for alleged delinquent

Page6

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 fi|ed 01/25/19 Page|D.? Page 7 of 13

property taxes that Dalton and Lakewood said Otworth owed by taking his money from his mortgage
payments, and then charging him late fees. The collection of unlawful debts from Otworth is itself a
violation of the Racketeer Influenced and Corrupt Organization Act even without a “Pattem of Racketeering
Activity.”

30. Defendant Bixler can be charged with racketeering because he is an agent of the ongoing criminal
organizations of Dalton and Lakewood. He collected unlawful debts from Otworth for alleged delinquent
property taxes that Dalton and Lakewood said Otworth owed by taking his money from his mortgage
payments, and then charging him late fees. The collection of unlawful debts from Otworth is itself a
violation of the Racketeer Intluenced and Corrupt Organization Act even without a “Pattem of Racketeering
Activity.”

31. Defendant Troncone can be charged with racketeering because he is an agent of the ongoing
criminal organizations of Dalton and Lakewood. He collected unlawful debts from Otworth for alleged
delinquent property taxes that Dalton and Lakewood said Otworth owed by taking his money from his
mortgage payments, and then charging him late fees. The collection of unlawful debts from Otworth is
itself a violation of the Racketeer Intluenced and Corrupt Organization Act even without a “Pattem of
Racketeering Activity.”

32. Defendant Moore can be charged with racketeering because he is an agent of the ongoing criminal
organizations of Dalton and Lakewood. He collected unlawde debts from Otworth for alleged delinquent
property taxes that Dalton and Lakewood said Otworth owed by taking his money from his mortgage
payments, and then charging him late fees.

33. Defendant Bodle can be charged with racketeering because he is an agent of the ongoing criminal
organizations of Dalton and Lakewood. He collected unlawful debts from Otworth for alleged delinquent
property taxes that Dalton and Lakewood said Otworth owed by taking his money from his mortgage
payments, and then charging him late fees. The collection of unlawful debts from Otworth is itself a
violation of the Racketeer lntluenced and Corrupt Organization Act even without a “Pattem of Racketeering

Activity.”

Page7

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 fi|ed 01/25/19 Page|D.S Page 8 of 13

34. Defendant Ibold can be charged with racketeering because she is an agent of the ongoing criminal
organizations of Dalton and Lakewood. She collected unlawful debts from Otworth for alleged delinquent
property taxes that Dalton and Lakewood said Otworth owed by taking his money from his mortgage
payments, and then charging him late fees. The collection of unlawful debts from Otworth is itself a
violation of the Racketeer Intluenced and Corrupt Organization Act even without a “Pattem of Racketeerin g
Activity.”

35. Defendant Meade can be charged with racketeering because he is an agent of the ongoing criminal
organizations of Dalton and Lakewood. He collected unlawful debts from Otworth for alleged delinquent
property taxes that Dalton and Lakewood said Otworth owed by taking his money from his mortgage
payments, and then charging him late fees. The collection of unlawful debts from Otworth is itself a
violation of the Racketeer Intluenced and Corrupt Organization Act even without a “Pattem of Racketeering
Activity.”

36. Defendant Lakewood can be charged with racketeering because it is an ongoing criminal
organization that has committed over 35 crimes - 27 federal crimes and 8 state crimes within a 10-year
period, by pretending to be an incorporated Michigan Municipality.

37. Defendant Dalton can be charged with racketeering because it is an ongoing criminal organization
that has committed over 35 crimes - 27 federal crimes and 8 state crimes within a 10-year period, by
pretending to be an incorporated Michigan Municipality.

38. Defendant Firm can be charged with racketeering because it is an agent of the ongoing criminal
organization of Lakewood. It has helped it to stay in business so it could continue swindling Otworth and
the other residents of Dalton by declaring it to be an incorporated village; which is perjury.

39. Defendant Cook can be charged with racketeering because she is an agent of the ongoing criminal
organization of Lakewood. She has helped it to stay in business so it could continue swindling Otworth
and the other residents of Dalton by declaring it to be an incorporated village; which is perjury.

40. Defendant Cook wrote a legal brief that persuaded Muskegon County Judge Harold F. Closz to

believe Lakewood was incorporated He then proudly bragged in open court that he threw the legal brief

Pageg

Case 1:19-cv-00055-PL|\/|-RSK ECF No. 1 fi|ed 01/25/19 Page|D.Q Page 9 of 13

that Otworth wrote in the trash without reading it, and granted Lisa Swanson, the treasurer of Lakewood, a
judgement lien of $3,310.

41. Defendant Cook asked for and received village funds from Lisa Swanson, the treasurer of
Lakewood, so she could attend a seminar; which is a crime.

42. Defendant Lakewood allows its treasurer Lisa Swanson to give village funds to employees and
friends; which is a crime.

43. Defendant Swanson gave Debra K. France, the village clerk, village funds so she could enrolled in
the Muskegon Community College; which is a crime.

44. Defendant Lakewood sells village lots, but only to friends and employees.

45. Defendant Swanson commits the federal crime of mail fraud once a year. She unlawfully pretends
that Lakewood is incorporated, a Michigan Municipality, and sends a bill for village property taxes to
Otwlo and the other citizens of Dalton which she has no authority to levy or collect.

46. Defendant Muskegon County, the creator of the Muskegon County Board of Supervisors, failed to
hold an election on the question of incorporation in violation of Michigan’s Constitution and the Home
Rule Village Act, Public Act 278 of 1909. Instead, it unlawfully allowed Lakewood to pretend to be
incorporated and hold an election for officers for offices that did not exist, and could not exist because it
was not incorporated.

47. Defendant Muskegon County Board of Supervisors violated Michigan’s Constitution and the >Home
Rule Village Act, Fublic Act 278 of 1909, and unlawfully compulsorin incorporated 2.06 square miles of
land in the northwest section of Dalton and declared it to be an incorporated village to be known as
Lakewood.

48. Defendant Muskegon County Board of Commissioners is the Muskegon County Board of
Supervisors, it just changed its narne. It compulsorin incorporated Lakewood and perpetrated a
premeditated fraud that affected Otworth and other Dalton citizens, and changing its name does not
exonerate it from guilt. lt knows compulsory incorporations are unconstitutional in Michigan, but it allows

Lakewood to swindle Otworth and the other residents of Dalton by pretending it is incorporated,

Pag99

CaSe 1219-CV-00055-PL|\/|-RSK ECF NO. 1 filed 01/25/19 Page|D.lO Page 10 Of 13

49. Defendant Schuette is a former Michigan Attomey General. He refused to put Lakewood out of
business because he would have to also arrest and prosecute his friends for perjury, the attorneys that
represented Lakewood. His excuse for nonfeasance was that Lakewood was a General Law Village. The
General Law Village Act, Public Act 3 of 1895, as amended, authorized incorporated villages to adopt the
amended Act as its Village Charter. All incorporated villages in Michigan are required to have a village
charter. Lakewood pretended that it was incorporated and adopted the amended Act as its Village Charter.
Schuette pretended Lakewood was incorporated, because it adopted the amended Act as its village charter,
and proclaimed that it was a General Law Village; which was both fraud and perjury.

50. Defendant Hilson is the Muskegon County prosecutor. His excuse for nonfeasance is the same as
Schuette. He refused to put Dalton and Lakewood out of business because he would have to prosecute his
friends for perjury, the attorneys that represented Dalton and Lakewood. He never claimed Lakewood was
a General Law village as Schuette did, but he pretends it is.

51. Defendant Stephenson commits the federal crime of mail ii'aud twice a year. She unlawfully
pretends that Dalton Township is incorporated, a Michigan Municipality, and sends a bill for township
property taxes to Otworth and the other citizens of Dalton which she has no authority to levy or collect.
52. Defendant Stephenson falsely billed Otworth $308.22 in December 2018 for Dalton’s summer and
winter property taxes

53. Defendant Swanson has repeatedly embezzled village funds and given them to friends and fellow
employees for personal expenditures such as school tuition and prizes for contests; which is a crime.

54. Defendant Hayes, the Dalton FOIA Coordinator, falsely billed Otworth $69.45 on the 14"‘ day of
December, 20 1 8.

55. PlaintiH` Otworth has spent the last 14 years, and approximately $100,000, trying to obtain an
opportunity for justice, but as a pro se litigant he was deprived of a fair trial in both State and Federal
Courts, and despite of what opposing attorneys always claim the issue of the unconstitutional compulsory

incorporation of the Village of Lakewood Club has never been litigated.

Page 10

CaSe 1219-CV-00055-PL|\/|-RSK ECF NO. 1 filed 01/25/19 Page|D.ll Page 11 Of 13

WHEREFORE, Plaintiff Clarence Otworth demands judgment against Defendant Village of
Lakewood Club for $50,000, with interests and costs. Judgrnent against Defendant Dalton Township for
$50,000, with interests and costs. Judgrnent against Defendant Fifth Third Bank for $50,000, with interests
and costs. Judgrnent against Defendant Williams and Hughes Law Firm for $3 0,000, with interest and costs.
Judgrnent against Defendant Shon Anne Cook for $30,000, with interest and costs. Judgrnent against
Defendant Paul Allan Bixler for $20,000, with interests and costs. Judgrnent against Defendant F.E.
Troncone for $20,000, with interests and costs. Judgrnent against Defendant P. Brian Moore for $20,000,
with interests and costs. Judgrnent against Defendant Phillip C. Bodle for $20,000, with interests and costs.
Judgrnent against Defendant Barbara A. Ibold for $20,000, with interests and costs. Judgrnent against
Defendant Jonathan Meade for $20,000, with interests and costs. Judgrnent against Muskegon County for
$20,000, with interests and costs. Judgrnent against Muskegon County Board of Supervisors for $20,000,
with interests and costs. Judgrnent against Muskegon County Board of Commissioners for $20,000, with
interests and costs. Judgrnent against William Duncan Schuette for $20,000, with interests and costs.
Judgrnent against D,J. Hilson for $20,000, with interests and costs. Judgrnent against Tammy Stephenson
for $20,000 with interests and costs. Judgrnent against Lisa Swanson for $20,000 with interests and costs.

Judgrnent against Lori K. Hayes for $20,000 with interests and costs.

Dated; January 23, 2019 4 W
Jéwn/-¢ di 6

Clarence Otworth

187 East Daniels Road
Twin Lake, MI 49457
(231) 292-1205

JURY TRIAL DEMANDED

VERIFICATION
I, Clarence Otworth, declare under penalty of perjury that I have read the foregoing complaint and that the

matters stated therein are true to the best of my knowledge, inforrnation, and belief.

Page]. 1

Cas 1:19-cv-00055-P'i_i\/i-RSK Eci= i\io.liiied 01/25/19 PageiD.lM

 

O///`€! 0/ /A'/£ aaa
O,o/f._f¢/ fr,¢,-gs~ /7/;~7¢/;

//O M/‘c///ca.~ 5//€¢€2€7;

 

G/M¢)a AA//'¢o; /a/c///<»-/A,<)

fase 1219-CV-00055-PL|\/|-RSK ECF NO. 1 filed 01/25/19 Page|D.13 Page 13 Of 11

 

- 31111

 

 

49503

E"/Z /<
rr 60¢¢,4%

/U, W,

 

375@3

 

 

E PA|D

R2305K139296-21

iiiiii"i"ili'iiiiiii"1111111111"ii"ii"iiiii‘ii“l"

 

